Citation Nr: 0324503	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  02-13 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to an initial disability rating in excess of 
10 percent for status post injury medial collateral 
ligament instability of the left knee.

2.	Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left 
knee.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to April 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

Service connection for medial collateral ligament instability 
of the left knee was granted in the January 2002 rating 
decision.  A 10 percent evaluation was assigned from December 
8, 2000.  

Service connection for degenerative joint disease for the 
left knee was granted in the January 2002 rating decision.  A 
10 percent evaluation was assigned from December 8, 2000.

The veteran testified at a hearing before the undersigned 
acting Veteran's Law Judge sitting at a travel board hearing 
in November 2002.

At the hearing before the Board in November 2002, the veteran 
raised the issue of entitlement to service connection for a 
low back disability as secondary to the service-connected 
left knee disability.  This issue is referred to the RO for 
appropriate action.   

REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans' Claims Assistance Act 
of 2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) have not been satisfied with respect to 
the issue on appeal because VA has not yet notified the 
veteran of his rights under the VCAA.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1)(2).

The veteran was afforded a VA examination in May 2001.  
During the November 2002 hearing, the veteran complained of 
worsening symptoms since the May 2001 VA examination.  The 
Board finds that a new VA examination is necessary to 
evaluate the severity of the veteran's medial collateral 
ligament instability and degenerative joint disease of the 
left knee.  Caffrey v Brown, 6 Vet. App. 377 (1994).

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
38 C.F.R. § 5103A(b)(1), (2).

At the November 2002 hearing, the veteran indicated that he 
had documented an on the job aggravation of his left knee in 
an employment record at St. Mary's Medical Center in Apple 
Valley, California.  The RO should make an effort to obtain 
the veteran's employment records from St. Mary's Medical 
Center.

Accordingly, this matter is remanded to the RO for the 
following action: 

1.	The RO should send the veteran a VCAA 
letter.

2.	The RO should contact the veteran and 
request that he provide the current 
address of St. Mary's Medical Center 
in Apple Valley, California.  After 
securing appropriate consent from the 
veteran, the RO should attempt to 
obtain the veteran's employment 
records showing treatment or 
documentation of the left knee 
disability from St. Mary's Medical 
Center in Apple Valley, California.

3.	The veteran should be afforded a VA 
orthopedic examination to determine 
the nature, extent, and severity of 
the service-connected medial 
collateral ligament instability and 
degenerative joint disease of the left 
knee.  The veteran's VA claims folder, 
including all information received 
pursuant to the above requests, must 
be made available to the examiner for 
review in connection with the 
examination.  All tests deemed to be 
necessary by the examiner should be 
conducted.  
The examiner should specify the range 
of motion of the left knee in degrees 
and functional loss, if any, caused by 
the disability.  The examiner should 
indicate if there is functional loss 
due to pain, pain of movement, 
weakened movement, excess fatigability 
or incoordination on movement, and 
whether the pain significantly limits 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over time.  If functional loss is 
detected, the examiner should indicate 
what objective evidence supports this 
finding.  The functional loss should 
be expressed in terms of additional 
range of motion loss.  The examiner 
should also indicate if there is any 
clinical evidence to support the 
veteran's subjective complaints.  The 
examiner should indicate whether the 
instability of the left knee is 
slight, moderate, or severe.  
All tests deemed to be necessary by 
the examiner should be conducted.  The 
examiner should provide complete 
rationale for all conclusions reached.  
The report of the examination should 
be associated with the veteran's  VA 
claims folder.   


4.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to an initial disability rating in 
excess of 10 percent for medial 
collateral ligament instability of the 
left knee and in excess of 10 percent 
for degenerative joint disease of the 
left knee.  Entitlement to an 
extraschedular evaluation pursuant 
38 C.F.R. § 3.321(b) should be 
considered.  If all the desired 
benefits are not granted, an 
appropriate supplemental statement of 
the case should be furnished to the 
veteran and his representative.  The 
veteran and his representative should 
be afforded an opportunity to respond 
to the supplemental statement of the 
case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. L. Krasinski
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




